941 A.2d 1260 (2008)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Jamil THOMAS, Petitioner.
No. 176 EM 2007.
Supreme Court of Pennsylvania.
February 7, 2008.

ORDER
PER CURIAM.
AND NOW, this 7th day of February, 2008, the Petition for Permission to Petition Nunc Pro Tunc for Allowance of Appeal to the Supreme Court The Superior Court's February 12, 2007 Affirmation of the Appellant's Sentence is granted. Petitioner's counsel is directed to file a petition for allowance of appeal within 30 days of the entry of this order.